Citation Nr: 1634196	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  09-04 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for post-operative pectoralis minor repair, superior labrum anterior to posterior (SLAP) tear repairs and biceps tendon tears repair (left shoulder disability).
 
2.  Entitlement to an initial evaluation in excess of 10 percent for right ankle tendinitis. 
 
3.  Entitlement to an initial evaluation in excess of 10 percent for major depression. 
 
4.  Entitlement to an initial compensable evaluation for status post nasal fracture. 
 
5.  Entitlement to an initial compensable evaluation for allergic rhinitis. 

6.  Entitlement to an initial compensable evaluation for hypertension. 
 
7.  Entitlement to an initial compensable evaluation for status post left inguinal hernia repair. 
 
8.  Entitlement to an initial compensable evaluation for residual scars, face. 
 
9.  Entitlement to an initial compensable evaluation for residual scar, left inguinal hernia. 

10.  Entitlement to an initial compensable evaluation for alopecia. 

11.  Entitlement to an initial compensable evaluation for migraines. 
 
12.  Entitlement to an initial compensable evaluation for tinea pedis. 

13.  Entitlement to service connection for tinea cruris. 

14.  Entitlement to service connection for bodily papules. 

15.  Entitlement to service connection for folliculitis. 

16.  Entitlement to service connection for HSV (cold sores). 

17.  Entitlement to service connection for xerosis cutis. 

18.  Entitlement to service connection for foot tendonitis. 
 
19.  Entitlement to service connection for arthritis of the fingers. 

20.  Entitlement to service connection for degenerative joint disease. 
 
21.  Entitlement to service connection for limited motion of fingers. 
 
22.  Entitlement to service connection for a low back disability. 

23.  Entitlement to service connection for cervical spondylosis. 
 
24.  Entitlement to service connection for a right hip disability. 
25.  Entitlement to service connection for a left knee disability. 
 
26.  Entitlement to service connection for a left shin disability. 
 
27.  Entitlement to service connection for a right shin disability. 

28.  Entitlement to service connection for bilateral pes planus. 

29.  Entitlement to service connection for an ingrown toenail. 

30.  Entitlement to service connection for foot callus. 

31.  Entitlement to service connection for toe callus. 

32.  Entitlement to service connection for bilateral hearing loss. 
 
33.  Entitlement to service connection for chest pain/ heart condition. 

34.  Entitlement to service connection for anemia. 

35.  Entitlement to service connection for sinusitis. 

36.  Entitlement to service connection for disuse atrophy (muscle). 

37.  Entitlement to service connection for scar, left knee. 
 
38.  Entitlement to service connection for scar, right shin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to October 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This case was remanded in August 2011.

The issues of entitlement to an increased rating for a left shoulder disability and major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In a June 2016 statement, the Veteran, through his representative, requested that his appeals with regard to the issues of entitlement to increased ratings for a right ankle disability, status post nasal fracture, allergic rhinitis, hypertension, status post left inguinal hernia repair, residual scars of the face, residual scars related to hernia, alopecia, migraines, and tinea pedis, and entitlement to service connection for tinea cruris, bodily papules, folliculitis, HSV, xerosis cutis, foot tendinitis, arthritis of the fingers, degenerative joint disease, limited motion of fingers, low back disability, cervical spondylosis, right hip disability, left knee disability, left and right shin disabilities, bilateral pes planus, ingrown toenail, foot callus, toe callus, bilateral hearing loss, chest pain/heart condition, anemia, sinusitis, disuse atrophy, left knee scar, and right shin scar, be withdrawn.


CONCLUSIONS OF LAW

The criteria for withdrawal of the appeal regarding the issues of entitlement to increased ratings for a right ankle disability, status post nasal fracture, allergic rhinitis, hypertension, status post left inguinal hernia repair, residual scars of the face, residual scars related to hernia, alopecia, migraines, and tinea pedis, and entitlement to service connection for tinea cruris, bodily papules, folliculitis, HSV, xerosis cutis, foot tendinitis, arthritis of the fingers, degenerative joint disease, limited motion of fingers, low back disability, cervical spondylosis, right hip disability, left knee disability, left and right shin disabilities, bilateral pes planus, ingrown toenail, foot callus, toe callus, bilateral hearing loss, chest pain/heart condition, anemia, sinusitis, disuse atrophy, left knee scar, and right shin scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c).  The Veteran has perfected his appeals as to the issues stated on the title page.

In June 2016, the Veteran stated that he no longer wished to pursue these appeals.  The Board finds that the Veteran's statement of intention to withdraw the appeals satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issues of entitlement to increased ratings for a right ankle disability, status post nasal fracture, allergic rhinitis, hypertension, status post left inguinal hernia repair, residual scars of the face, residual scars related to hernia, alopecia, migraines, and tinea pedis, and entitlement to service connection for tinea cruris, bodily papules, folliculitis, HSV, xerosis cutis, foot tendinitis, arthritis of the fingers, degenerative joint disease, limited motion of fingers, low back disability, cervical spondylosis, right hip disability, left knee disability, left and right shin disabilities, bilateral pes planus, ingrown toenail, foot callus, toe callus, bilateral hearing loss, chest pain/heart condition, anemia, sinusitis, disuse atrophy, left knee scar, and right shin scar, there remain no allegations of errors of facts or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issues.  Accordingly, the appeals are dismissed.


ORDER

The issues of entitlement to increased ratings for a right ankle disability, status post nasal fracture, allergic rhinitis, hypertension, status post left inguinal hernia repair, residual scars of the face, residual scars related to hernia, alopecia, migraines, and tinea pedis, and entitlement to service connection for tinea cruris, bodily papules, folliculitis, HSV, xerosis cutis, foot tendinitis, arthritis of the fingers, degenerative joint disease, limited motion of fingers, low back disability, cervical spondylosis, right hip disability, left knee disability, left and right shin disabilities, bilateral pes planus, ingrown toenail, foot callus, toe callus, bilateral hearing loss, chest pain/heart condition, anemia, sinusitis, disuse atrophy, left knee scar, and right shin scar are dismissed.


REMAND

The Veteran contends that his service-connected major depressive disorder and left shoulder disability have worsened in severity since they were last examined by the VA.  Specifically, in January 2016, the Veteran stated that his psychiatric medications have been increased in the past few years and that his left shoulder is restricted in range of motion.  These disabilities were last evaluated in July 2007.  In light of the Veteran's statements and time since the most recent VA examination, the Board finds that new VA examinations should be obtained.  The Board notes that on recent remand, VA treatment records were obtained through November 2015.  If any further records are identified or available, those should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated since November 2015.   If the Veteran identifies any outstanding private treatment records, secure the necessary release and take all appropriate action to obtain these records.
 
2.  After completion of the foregoing, schedule the Veteran for a VA examination to assess the current severity of his post-operative pectoralis minor repair, superior labrum anterior to posterior (SLAP) tear repairs and biceps tendon tears repair (left shoulder disability).  The appropriate DBQ should be used for this examination, if available.

The examiner should specifically test the Veteran's left shoulder range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.   

The examiner should specifically discuss the Veteran's functional loss in terms of range of motion during a flare-up, if any.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale explaining why speculation is required.  

3.  After completion of the foregoing, schedule the Veteran for a VA examination to assess the current severity of his major depressive disorder.  The appropriate DBQ should be used for this examination, if available.

4.  Then, readjudicate the claims for increased rating for a left shoulder disability and major depressive disorder.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.
728671
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


